Citation Nr: 1811221	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-24 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for post-traumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1972.  He served in Vietnam and his awards and decorations included the National Defense Service Medal, Vietnam Service Medal, Combat Insignia and One Bronze Star, Republic of Vietnam campaign Medal (with Device), and the Vietnam Meritorious Unit Citation (Gallantry Cross).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.

In January 2017, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge. A copy of the transcript is of record.

During the course of his appeal, the Veteran raised the issue of entitlement to a TDIU based on his service-connected PTSD.  As the issue of the appropriate level of disability for his service-connected PTSD is before the Board, and the issue of TDIU is part and parcel of the issue of entitlement to an increased disability rating, the Board finds that it has jurisdiction over the issue of the Veteran's entitlement to a TDIU. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that "a request for TDIU . . . is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities"); see also Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (holding that the Board must address issues raised by the appellant or reasonably raised by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). Therefore, the issue of entitlement to TDIU is also on appeal before the Board. This is so notwithstanding the RO's adjudication of the issue of entitlement of a TDIU in an April 2017 rating decision, as the issue was already in appellate status at the time of that rating decision.  On remand, as further discussed below, the RO must address that issue in connection with the Veteran's appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary in order to comply with governing law.  In that regard, the Board notes that, in February 2017, one month after the Veteran's hearing, an additional VA PTSD examination was conducted.  Hence, the Veteran's claim must be returned to the AOJ for consideration in the first instance of the additional relevant evidence that has been developed and obtained by VA subsequent to the issuance of the April 2014 Statement of the Case (SOC).  38 C.F.R. §§ 19.37 , 20.1304(c); compare 38 U.S.C. § 7105(e) (discussing automatic waiver of evidence submitted by the claimant or the claimant's representative).  

Additionally, as noted above, the issue of the Veteran's entitlement to a TDIU has been raised in connection, and is inextricably intertwined, with the issue on appeal.  Accordingly, that matter is remanded as well.  

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the claim on appeal based on all the evidence of record, including all evidence obtained since the April 2014 SOC and adjudicate the issue of the Veteran's entitlement to a TDIU in connection with the appeal.  If any benefit sought on appeal remains denied, issue a new, updated  Supplemental SOC. Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




